Citation Nr: 1533549	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder. 

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for a kidney condition, to include residuals of kidney infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the Veteran's claims in April 2012.

The Veteran testified at a March 2012 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Thoracolumbar Spine Disorder

The Veteran has contended that he injured his back in an in-service incident during basic training.  See May 2008 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), June 2008 Veteran Statement, October 2009 VA Form 9, March 2012 Board Hearing Transcript.  The Board notes that while the STRs do not mention this specific incident, there are various complaints related to the Veteran's back found in the STRs.  

The Veteran was afforded a VA spine examination in October 2008.  The examination report noted the problem being detailed as thoracolumbar pain, with a date of onset of 1969 and the circumstances and initial manifestations being an injury during basic training.  It was noted that the Veteran "had ongoing intermittent low back pain for which he self-treated with aspirin."  It was further noted that the Veteran "re-injured his low back in 1982, covered by Workman's Comp."  The examination report noted that the Veteran had a laminectomy S1-S2 in 1984.  The examination report provided a diagnosis of degenerative joint disease of the thoracic and lumbar spine.  A negative opinion was provided with respect to direct service connection.  The rationale stated, in part, that "[t]here is no evidence of an ongoing back problem after service.  No continuity of care after service" and also that the "Veteran's current back pain with [degenerative joint disease] may be the result of his work related injury in 1984, requiring surgical repair."

Upon review, the Board finds that the opinion and rationale provided are inadequate and remand is therefore required for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Initially, as noted, the VA examination report referenced that the Veteran had an in-service back injury and that he "had ongoing intermittent low back pain for which he self-treated with aspirin," which appears to be referencing that such back and self-treatment continued after the in-service back injury until the 1982 injury and 1984 surgery.  As such, the rationale's reference to "no evidence of an ongoing back problem after service" appears to be factually inaccurate.  Further, with regard to a continuity of care, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology and it appears that the Veteran had intermittent symptoms of ongoing back pain after service that he self-treated with aspirin.  See Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In addition, with respect to the 1982 injury, at the March 2012 Board hearing, the Veteran testified that, essentially, the 1982 injury was to a different part of his back, specifically his tailbone.  See March 2012 Board Hearing Transcript, pages 6-7.  The Veteran stated that he was having problems in-service "higher up" on his back.  The Board notes that in a June 2008 statement, the Veteran referenced a basic training incident and that he injured "the middle of my back."  Also, the October 2008 VA examination report referenced a 1984 laminectomy S1-S2, which appears to relate to the lower back.  On remand, the examiner must provide an opinion as to whether the Veteran's current thoracolumbar spine disorder is related to his active service, to include the reported in-service incident during basic training that resulted in the Veteran injuring his back.  

The Board additionally notes that an October 2009 VA treatment note referenced October 2009 lumbar spine imaging from the Northern Hospital as being scanned in VISTA.  As this private medical record may be relevant, on remand such must be associated with the claims file.

Neck Disability

On the Veteran's May 2008 VA Form 21-526, the Veteran listed as the disability he was claiming "[r]esiduals from neck injury during basic training," indicated that the disability began in 1969, that he received treatment at Fort Dix and that treatment continued until "now."  The Board notes that the Veteran also listed identical information for a disability he was claiming of "[r]esiduals from back injury during basic training."

An October 2012 VA treatment note included a chief complaint of "neck pain."  The VA treatment note also stated "neck pain[], xray review and discuss."  The results of the referenced x-ray were not of record.  An assessment was noted of degenerative joint disease, without specification as to the location of the degenerative joint disease.

As noted above, the Veteran's claim for entitlement to service connection for a thoracolumbar spine disorder is being remanded for a new VA examination and the Veteran's May 2008 VA Form 21-526 referenced the Veteran experiencing a neck injury that appears to have occurred at the same time (basic training) as the back injury.  The Veteran has not been afforded a VA examination with respect to his claimed neck disability.  In light of the May 2008 VA Form 21-526 stating that the Veteran injured his neck in basic training and the October 2012 VA treatment note referencing symptoms of neck pain, remand is required for a VA examination.  On remand, the examiner is initially asked to address whether the Veteran has (or has had during the period on appeal) a neck disability.  If so, the examiner must provide an opinion as to whether the Veteran's neck disability is related to his active service, to include the reported in-service incident during basic training that resulted in the Veteran injuring his neck.

Bilateral Hearing Loss Disability

On the May 2008 VA Form 21-526, the Veteran the Veteran listed as the disability he was claiming "[b]ilateral hearing loss" and indicated that the disability began in 1971.  In a June 2008 statement, the Veteran stated that "I have had problems with my hearing since returning home."  On his October 2009 VA Form 9 the Veteran stated with respect to hearing loss "7th Infantry/Army - exposed to excessive [l]oud noises."  The Veteran's DD 214 listed the Veteran's last duty assignment as, it appears, the 32nd Infantry Division.  The Veteran's specialty title was listed as "Arm/Unit Sup Spec."  The Veteran's DD 214 also listed badges awarded for the M-14, M-16, M60 (all guns) and for grenade.  In light of the Veteran's statement that he was exposed to loud noises in service, as well as that he was assigned to an infantry division and was awarded badges for multiple weapons, and resolving reasonable doubt in the Veteran's favor, the Board concedes that the Veteran was exposed to acoustic trauma in-service.  As the Veteran was exposed to acoustic trauma in-service and has competently stated that he has experienced hearing problems "since returning home" (presumably from the military), remand is necessary to afford the Veteran a VA examination that addresses whether the Veteran has a hearing loss disability for VA purposes, and if so, whether such disability is related to his active service.

Kidney Condition

On the May 2008 VA Form 21-526, the Veteran listed as the disability he was claiming "[r]esiduals of persist[e]nt kidney infections," indicated that the disability began in 1969, that he received treatment at Fort Lewis and that treatment continued until "now."  In a June 2008 statement, the Veteran referenced having kidney infections in-service.  On his October 2009 VA Form 9, the Veteran stated with respect to chronic kidney infections "chronic [i]nfections in the military - [n]ever had a [k]idney [i]nfection until then - still ongoing."  At the March 2012 Board hearing, the Veteran testified that he was experiencing problems with his kidneys and that they "are not functioning the way they should, and my creatinine level, if I'm not real careful it gets too high."  See March 2012 Board Hearing Transcript, page 9.  The VLJ asked the Veteran if he had been given a diagnosis related to his reported kidney problems and he stated that he was told he had "chronic kidney problems."  

The Veteran was afforded a VA genitourinary examination in October 2008.  The examination report listed the problem as "recurrent urinary tract infections," with a date of onset of 1970 and the circumstances and initial manifestations being that the "Veteran was treated on and off for kidney infections during service."  The examination report also stated that there had been "[n]o recent episodes in the past several years."  A diagnosis was provided of "[r]ecurrent urinary tract infections, resolved."  A negative opinion was provided as to direct service connection.  The rationale stated that:

There is no evidence of persist[e]nt kidney/urinary tract infection.  The [STRs] document[] recurrent kidney/urinary tract infections from 1969-1973.  [VA Medical Center] medical records from 9/8/2008 show negative urinalysis, no indication of infection.  Recurrent kidney/urinary tract infections appear to be resolved as no continuity of care from 1973 to present as per available records.

The rationale provided relies, essentially, on that there is no evidence of current kidney infection or urinary tract infection.  Subsequent to the October 2008 VA examination, however, additional relevant medical evidence was obtained.  For example, private medical records dated in June 2008 from Dr. B.T. included assessments of "[c]hronic renal insufficiency Cr 2-3" and a July 2008 private medical record from Dr. L.C.G. included an assessment of chronic renal insufficiency.  VA treatment records showed that on October 15, 2008, unspecified disorder of the kidney and urethra was added to the Veteran's problem list.  An April 2009 VA treatment noted referenced a chief complaint of burning during urination and noted an assessment of urinary tract infection.  As noted, at the March 2012 Board hearing, the Veteran referenced having a high creatinine level.  See March 2012 Board Hearing Transcript, page 9.  Various test results of record, including various results in VA treatment records and a March 2012 private medical record from Dr. D.M., have shown a high creatinine level.  Also, a July 2010 VA treatment note referenced, with respect to lab results, the Veteran's kidney number as being high.

As noted, the October 2008 VA negative opinion contained a rationale that, essentially, there was no current disability.  Subsequent to this examination report, however, additional medical evidence has been obtained that indicates that the Veteran may have had a kidney condition during the period on appeal (dating to May 2008).  As such, remand is required for an additional VA examination and opinion.  On remand, the examiner is initially asked to address whether the Veteran has (or has had during the period on appeal) a kidney condition, to include residuals of kidney infections.  If so, the examiner must provide an opinion as to whether the Veteran's kidney condition is related to his active service.      

All

While on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated from January 2013).  As noted above, an October 2012 VA treatment note include a chief complaint of "neck pain" and referenced an x-ray, but such results were not of record.  While on remand, the outstanding VA treatment records obtained must include all outstanding imaging records (to include results of the x-ray referenced in the October 2012VA treatment note).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated from January 2013); this must include all outstanding imaging reports (to include results of the x-ray referenced in the October 2012 VA treatment note regarding the Veteran's neck).

2.  Associate with the Veteran's claims file the contents of the private medical record referenced in an October 2009 VA treatment note (referencing October 2009 lumbar spine imaging from the Northern Hospital) that was referenced as scanned in VISTA.

3.  After completion of steps one and two above, afford the Veteran an appropriate VA examination to determine whether the Veteran's current thoracolumbar spine disorder is related to his active service.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current thoracolumbar spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the reported in-service incident during basic training that resulted in the Veteran injuring his back.

The examiner's attention is directed to the Veteran's contention that his in-service back problems were "higher-up" than his 1982 post-service injury.  See March 2012 Board Hearing Transcript, pages 6-7.

While review of the entire claims file is required, attention is invited to the Veteran's June 2008 statement (referencing a basic training incident and that he injured "the middle of my back").

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completion of steps one and two above, afford the Veteran an appropriate VA examination to address the Veteran's claimed neck disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the following:  

a.  Does the Veteran have (or has he had at any point during the period on appeal dating to May 2008) a neck condition?

While review of the entire claims file is required, attention is invited to October 2012 VA treatment note, which included a chief complaint of "neck pain," referenced x-ray results and included an assessment of degenerative joint disease, without specification as to the location of the degenerative joint disease.

b. If the Veteran has (or has had at any point during the period on appeal dating to May 2008) a neck condition, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's neck condition had its clinical onset during active service or is related to any in-service disease or injury, to include the reported in-service incident during basic training that resulted in the Veteran injuring his neck?

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completion of step one above, afford the Veteran an appropriate VA examination to determine whether the Veteran has a hearing loss disability for VA purposes, and if so, whether such disability is related to his active service.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any hearing loss disability present had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service acoustic trauma.  

While review of the entire claims file is required, attention is invited to the Veteran's June 2008 statement that stated that "I have had problems with my hearing since returning home" (presumably from the military).  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completion of step one above, afford the Veteran an appropriate VA examination to address the Veteran's claimed kidney condition, to include residuals of kidney infections.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the following: 

a.  Does the Veteran have (or has he had at any point during the period on appeal dating to May 2008) a kidney condition, to include residuals of kidney infections?

While review of the entire claims file is required, attention is invited to the evidence of record that indicated that the Veteran may have had a kidney condition during the period on appeal.  Such evidence includes: June 2008 private medical records from Dr. B.T. (including assessments of "[c]hronic renal insufficiency Cr 2-3"); a July 2008 private medical record from Dr. L.C.G. (including an assessment of chronic renal insufficiency); VA treatment records that indicated that on October 15, 2008, unspecified disorder of the kidney and urethra was added to the Veteran's problem list; and an April 2009 VA treatment note (referencing a chief complaint of burning during urination and noting an assessment of urinary tract infection).  Attention is also invited to the Veteran's testimony as to having a high creatinine level and the various test results, to include various results in VA treatment records, of record showing a high creatinine level.  See March 2012 Board Hearing Transcript, page 9; March 2012 private medical record from Dr. D.M. (showing a high creatinine level).    

b.  If the Veteran has (or has had at any point during the period on appeal dating to May 2008) a kidney condition, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's kidney condition had its clinical onset during active service or is related to any in-service disease or injury?

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




